Citation Nr: 1232457	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  07-13 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.  

2.  Entitlement to service connection for a neck disorder, claimed as status post whiplash injury to the neck and bruised spinal cord.  

3.  Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army from March 1989 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which declined to reopen the Veteran's claims.  In January 2009, the Board reopened the Veteran's claims and remanded them for further development, as will be discussed in further detail below.  

The Veteran presented testimony before the undersigned in October 2008, and a transcript of the testimony has been associated with the claims file.  

VA regulations require that evidence submitted by the Veteran must first be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case unless the veteran waives this procedural right in writing.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).  In the instant case, the Board received additional evidence from the Veteran pertaining to his claim for service connection for a neck disorder in February 2012; a written waiver of AOJ review of the new evidence in the first instance is not associated with the Veteran's claims folder.  There is no prejudice to the Veteran in the instant case, however, because the Board is remanding the Veteran's claim for service connection for a neck disorder, and the AOJ will review the evidence in the first instance.

The issue of entitlement to service connection for a dental condition has been raised by Veteran in an April 2012 letter.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a neck disorder and bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current bilateral ankle disorder and his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a bilateral ankle disorder was incurred in active duty military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for a bilateral ankle disorder has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

The Veteran essentially contends that he has a bilateral ankle disorder that is related to his military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection for the Veteran's claimed disabilities, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding the first Hickson element, evidence of a current disability, the March 2009 VA examiner indicated that the Veteran had degenerative arthritis of the ankles.  The first Hickson element, evidence of a current disability, is met.

Regarding the second Hickson element, in-service disease or injury, the evidence of record indicates that the Veteran sprained his left ankle in service.  Further, the Veteran alleges that he suffered pain in both ankles in service while carrying heavy weights during marches, walks, and long-distance runs.  The second Hickson element, in-service injury or disease, is therefore met.

Regarding the third Hickson element, a nexus between the Veteran's disability and his military service, in March 2009, after conducting a physical examination of the Veteran, a VA examiner concluded that it was as likely as not that the Veteran's bilateral ankle condition was related to his active duty service.  A March 2010 supplemental opinion again stated that degenerative changes of the ankles were as likely as not secondary to service.  The third Hickson element, a nexus between the Veteran's disability and his military service, is therefore satisfied.

Accordingly, with all three Hickson elements satisfied, the Veteran's claim for service connection for a bilateral ankle disorder is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A.       § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a bilateral ankle disorder is granted.


REMAND

Unfortunately, an additional remand of the Veteran's claims for service connection for a neck bilateral knee disorder is warranted.  Although the Board regrets the additional delay, further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2009, the Board reopened and remanded the Veteran's claims in order to provide him with a new examination of his neck disorder and bilateral knee disorder.  The Board's remand asked the examiner to opine as to whether the Veteran's neck and bilateral knee disorders were etiologically related to his active service.  The examiner was specifically reminded that a "clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board."

The Veteran was provided with a VA examination in March 2009.  The examination report is unclear as to whether the examiner reviewed the Veteran's claims file in conjunction with the examination.  After conducting an adequate physical examination of the Veteran, the examiner concluded that the Veteran's symptoms were secondary to degenerative arthritis of the knees and spine, and such degenerative arthritis was unlikely related to service.  No rationale was provided.  In March 2010, the RO requested that the VA examiner offer a more robust rationale.  In March 2010, after discussing the Veteran's medical history, a VA examiner stated in a supplemental opinion that the Veteran's bilateral knee and spine disorder were unlikely related to service, and again offered no rationale.  A third supplemental opinion offered in July 2010 again indicated that the Veteran's bilateral knee and spine disorder were unlikely related to service, and for a third time this opinion offered no rationale.  

Accordingly, an additional remand is required in order to determine the relationship, if any, between the Veteran's active duty military service and his bilateral knee and spine disorder.  Furthermore, as service connection has been now been awarded for bilateral ankle disability, a medical opinion should be obtained addressing the relationship, if any, between the Veteran's ankle disabilities and his back and neck disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with a VA orthopedist or other physician of appropriate expertise, but not with the examiner who conducted the March 2009 examination (as supplemented in March 2010 and July 2010), to ascertain the nature and etiology of the Veteran's neck and bilateral knee disorders.  

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed.

The examiner should determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's neck and bilateral knee disorders are either (1) etiologically related to the Veteran's active duty military service or (2) aggravated by the Veteran's service connected bilateral ankle disability.  

In formulating the opinion, the examiner is asked to consider that the term "aggravation" means a permanent increase in the underlying disability as contrasted to a worsening of symptoms. 

The rationale for any opinion expressed must be provided.  By "rationale," the Board means a full explanation of the reasons and logical principles underlying the opinion.  If, for example, the examiner determines that it is unlikely that a given disability is related to service, the examiner's rationale must explain the reasons why this is so, citing to the relevant medical and lay evidence of record.  In other words, if the Veteran's disabilities are more likely attributable to a cause other than active duty military service, please explain the reasons why this is so.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, specifically considering any evidence newly submitted by the Veteran.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


